Citation Nr: 1530582	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a vision impairment, to include bilateral cataracts, claimed as secondary to service-connected diabetes mellitus with onychomycosis.  

2.  Entitlement to service connection for right hip arthritis, claimed as a result of herbicide exposure. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board observes that in his substantive appeal (VA Form 9), received in December 2012, the Veteran indicated that he wanted a videoconference hearing at the local RO office.  In a June 2015 correspondence, the Veteran submitted a written statement to withdraw his hearing request.  Therefore, the Board deems the hearing request properly withdrawn.  38 C.F.R. § 20.704(d) (2014).  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's bilateral cataracts were not manifested during his active military service, are not shown to be causally or etiologically related to his active military service, and are not shown to be caused or aggravated by his service-connected diabetes mellitus.  

2.  The Veteran's did not exhibit right hip arthritis in service or within one year of separation from service, and right hip arthritis is not etiologically related to any injury, disease or exposure during the Veteran's active service.  




CONCLUSIONS OF LAW

1.  Service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus, is not established.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

2.  Service connection for right hip arthritis, claimed as a result of herbicide exposure, is not established. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter from the RO dated in April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, post-service private treatment records and VA treatment records have been obtained.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran was provided a VA examination in July 2010 and February 2014 for his vision impairment claim.  The VA examinations and medical opinions involved reviews of the claims file and medical opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board notes that the Veteran has not been provided a VA examination for his claim of entitlement to service connection for right hip arthritis.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran's right hip arthritis had their onset in service.  Instead, service treatment records are absent of any complaints, treatment, or diagnosis of a right hip arthritis condition.  Rather, it is clear from the Veteran's lay testimony that he is speculating that his current symptoms are related to herbicide exposure which is akin to providing a nexus opinion.  The Veteran's conclusory generalized statements that his right hip arthritis is related to service do not meet the low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion is not triggered. 

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks entitlement to service connection for a vision impairment condition, to include bilateral cataracts, claimed as secondary to service-connected diabetes mellitus.  In addition, the Veteran contends that his right hip arthritis condition is a result of herbicide exposure in service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Vision impairment, to include bilateral cataracts, is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because vision impairment, to include bilateral cataracts, is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A.  Vision Impairment- Bilateral Cataracts

At his enlistment physical examination in July 1969, clinical evaluation of the Veteran's eye was normal and distant vision was 20/20 (or normal) in both eyes.  Upon separation, an October 1972 physical examination continued to show that the Veteran's eyes were normal and distant vision was 20/20 in both eyes.  

Post-service evidence showed that the Veteran was diagnosed with type II diabetes mellitus in a March 2004 VA examination that is controlled with diet but without medication.  In August 2008 VA diabetes examination, the Veteran complained that his condition has increased in severity.  The Veteran reported that he was recently referred to an optometrist and was diagnosed with right eye glaucoma.  However, a physical examination revealed an eye examination which showed no signs of retinopathy or nephropathy.

The Veteran was afforded a VA eye examination in July 2010.  The Veteran reported having blurred vision in the past one or two years and he felt that it is related to diabetes.  The examiner reviewed the Veteran's VA treatment records from the Milwaukee VAMC which indicated that he was recently examined in February 2010.  The record provided that the Veteran has blurred vision verified by refractive error.  The examiner noted that the Veteran had received new glasses which improve his vision to 20/20 in distance and near vision.  

A physical examination revealed that the Veteran had "loose lenses."  The examiner noted that his extraocular muscles were straight and confrontation fields were normal.  He noted that the lenses had a trace of nuclear sclerosis thought to be within normal range for a person of the Veteran's age.  The examiner found no macular edema, retinal detachment, or diabetic retinopathy.  He noted a mild dry eye problem that should be controlled with a warm water compress as needed.  

The examiner opined that the Veteran's blurry vision is purely an eye glass problem which was verified upon examination.  There is nothing in the findings that would suggest any problems related to service, however, he does continue to have diabetes that is under control with insulin and medication.  The examiner concluded that at this time, there are no eye findings related to diabetes.  

A September 2011 VA optometry note indicated that the Veteran complained of his eye glasses giving him a headache.  The examiner noted that a past ocular history of dry eye syndrome, mild cataracts and refractive error but the Veteran was found negative for retinopathy.  A physical examination continued to find no evidence of retinopathy and the examiner noted "glycemic control" and "monitor."  The optometrist also noted mixed cataracts that are stable and not visually significant.  

The Veteran was afforded another VA eye examination in February 2014.  The examiner provided that a review of the claims file and an in-person examination were conducted.  The examiner confirmed a diagnosis of bilateral cataracts and diabetes mellitus without retinopathy.   

A visual acuity test revealed that the Veteran's uncorrected vision is 20/100 for both eyes, and his corrected vision is 20/40 or better for both eyes at near and distance vision.  A physical examination revealed no evidence of astigmatism, diplopia, or abnormal fundus.  The examiner noted bilateral cataracts that can cause visual blurring.  

The examiner opined that the primary source of the Veteran's visual complaints is cataracts.  However, he does not have a current or prior diabetic retinopathy diagnosis.  The examiner notes that cataracts are common and expected for the Veteran's age group.  Cataracts are not caused by diabetes, and diabetic retinopathy is caused by diabetes.  The examiner concluded that the Veteran's visual complaints are not related to diabetes or exposure to Agent Orange in Vietnam.  

A May 2014 VA treatment record revealed that the Veteran reports stable vision without complaints of eye symptoms.  

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for vision impairment, to include bilateral cataracts, claimed as due to service-connected diabetes mellitus and/or herbicide exposure.  The record evidence does not support any of the Veteran's assertions.  It shows instead that, although the Veteran complained of and was treated for vision impairment, he does not experience any current disability which could be attributed to active service or any incident of service.  The record evidence also shows that neither the Veteran's service-connected diabetes mellitus nor his claimed in-service herbicide exposure caused or contributed to his vision impairment, to include bilateral cataracts.
  
In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The post-service medical evidence does not reflect complaints or treatment related to vision impairment for over three decades after active service.  The Board emphasizes the multi-year gap between discharge from active service (March 1973) and initial reported symptoms related to blurred vision in approximately July 2010 (a 38-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board acknowledges that, since his service separation, the Veteran has been diagnosed and treated for diabetes mellitus and service connection is in effect for this disability.  However, the probative post-service evidence (in this case, VA examination reports dated in July 2010 and February 2014) do not support finding that there is any etiological relationship between the Veteran's claimed vision impairment and his service-connected diabetes mellitus.  By contrast, both VA examiners who saw the Veteran concluded that, although diabetes mellitus was present, there was no vision impairment related to his diabetes mellitus.  The VA examiner's opinions were fully supported by a review of the Veteran's claims file as well as an in-person examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that the VA examiners who conducted these examinations possess the necessary education, training, and medical expertise to provide the requested opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007).  These opinions are based in part on the examiners' personal examination and interview of the Veteran.  The examination report also contains detailed descriptions of the findings on examination and of the Veteran's pertinent medical history.  The report also reflects that the examiner reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  The VA examination reports provide a clear diagnosis and persuasive rationale for the etiology opinions, specifically describing the nature of the current disability and the findings and medical principles that justify the negative nexus opinions.  Thus, the Board finds that the VA examination reports of record are highly probative, and service connection is not warranted. 

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that his vision impairment is a result of his diabetes.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Veteran is competent to describe any symptoms or observable signs to his vision impairment or blurring.  However, the Board affords no probative value to statements concerning the etiology of his vision impairment to include bilateral cataracts as there is no evidence that he is competent to opine such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the etiology of bilateral cataracts falls outside the realm of common knowledge that a layperson because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements regarding the etiology of his vision impairment and bilateral cataracts are afforded no probative value.   

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's vision impairment, to include bilateral cataracts and the Veteran's military service, to include service-connected diabetes mellitus.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for vision impairment, is not warranted. 

B. Right Hip Arthritis

The Veteran has also claimed entitlement to service connection for right hip arthritis.  He essentially contends that this disability is related to his military service, to include as a result of his verified exposure to Agent Orange.  

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010. 75 Fed. Reg. 53202 (August 31, 2010).

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Board notes that the Veteran served on active duty from March 1970 to March 1973 and that VA has verified the Veteran's service in the Republic of Vietnam.  The Veteran is therefore presumed to have been exposed to Agent Orange.

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

In the case at hand, the Veteran has claimed that there is a causal relationship between his in-service exposure to Agent Orange and his current claimed arthritis disability.  The Board observes that the Veteran's current disabilities, arthritis of the right hip, is not listed as being eligible for presumptive service connection based on Agent Orange exposure.  In short, the Veteran's claimed disability is not entitled to presumptive service connection based on exposure to Agent Orange.  

The Board will next determine whether the Veteran is entitled to direct service connection for either of the claimed disabilities, or whether he is entitled to presumptive service connection for either of the chronic disabilities that he has claimed.  Consideration of entitlement to direct service connection will include the question of whether the evidence of record demonstrates an actual, direct link between either of the disabilities at issue and the Veteran's in-service herbicide exposure.  

The Veteran's service treatment records reflect normal lower extremities, spine and other musculoskeletal at the time of his July 1969 entrance examination, and his October 1972 separation from active duty examination.  The Veteran's service treatment records do not reflect that he ever complained of, or sought treatment for, right hip arthritis disorder.

The Board notes that the earliest post-service medical evidence of record appears in a February 2010 VA medical record that is described as a "sudden onset" of pain in the right hip which is worsened with sitting and lying down.  An X-ray examination of the right hip revealed a diagnosis of arthritis.  The Veteran reported no injury to his hip or leg.  A March 2010 VA medical record reported that the Veteran was admitted to the emergency room for pain associated with his right hip arthritis.  The Veteran was treated with pain medication and began physical therapy.  

The Veteran reported on his December 2012 substantive appeal that he believed that his arthritis is related to herbicide exposure while serving in Vietnam.  The Veteran stated that his physician in the emergency room indicated that this is related.  However, the Board finds that the competent medical evidence of record does not contain a medical opinion linking the Veteran's arthritis to herbicide exposure.  Instead, the only opinion suggesting such a link comes from the Veteran himself.  The Board finds that the Veteran, as a layperson, does not possess the necessary expertise to link his right hip arthritis to Agent Orange Exposure in service.  See Jandreau, supra.

Finally, the Board will now consider whether presumptive service connection is warranted for arthritis as a chronic disability based on manifestation of this disability to a compensable degree within one year of separation from service.  In this case, the earliest report of a right hip condition appears in February 2010, which is over three decades after separation from service.  Thus, the Board must find that the evidence of record does not establish an onset of hypertension to a compensable degree within one year of separation from service.  

In short, the Board finds that the preponderance of the evidence is against granting service connection for right hip arthritis, either directly or presumptively, to include as a result of Agent Orange exposure.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for right hip arthritis must be denied.


ORDER

Entitlement to service connection for vision impairment, to include bilateral cataracts, claimed as due to service-connected diabetes mellitus, is denied.

Entitlement to service connection for right hip arthritis, claimed as due to exposure to herbicides, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


